Citation Nr: 1121954	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-18 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for basaloid carcinoma of the left upper lung, including as due to asbestos exposure.

2. Entitlement to service connection for a lung disability, other than basaloid carcinoma of the left upper lung, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for basaloid carcinoma of the left upper lung as secondary to the service-connected disability of residuals of vocal cord carcinoma due to asbestos exposure.  

By way of history, the Board notes that in a July 2003 rating decision, the RO denied service connection for basaloid carcinoma of the left upper lung.  The Veteran did not appeal that decision and it became final.  Thus, the Board concludes that the issue on appeal is to determine whether new and material evidence has been submitted to reopen the claim for service connection for basaloid carcinoma of the left upper lung.  Although it appears that in the June 2008 rating decision the RO has essentially reopened the claim and adjudicated the service connection claim on the merits, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, regardless of the RO's actions, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, the issue on the first page has been characterized accordingly.

In January 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  

The Board acknowledges that the Veteran has specifically stated that he is seeking entitlement to service connection for basaloid cancer of the left lung due to asbestos exposure in service.  Although a claimant may describe only a particular disability in a service connection claim, the claim should not necessarily be limited to that disability.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms he describes, and information he submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction his condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's medical records reflect diagnoses of other lung disabilities, to include interstitial lung disease, chronic obstructive pulmonary disease, and emphysema.  Therefore, the Board finds that the Veteran's claim encompasses any and all current lung disabilities, and has therefore described the underlying issue as one of entitlement to service connection for a lung disability, other than basaloid carcinoma of the left upper lung, including as due to asbestos exposure.  In addition, the Board notes that the issue has been characterized as service connection rather than a new and material evidence issue, based on that fact that the RO has yet to adjudicate this aspect of the claim and issue a rating decision based thereon.


FINDINGS OF FACT

1. In a final July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for basaloid left upper lung carcinoma, including as due to asbestos exposure.  

2. Since the July 2003 RO rating decision, evidence which is new, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim, has been received.


CONCLUSIONS OF LAW

1. The July 2003 RO rating decision, which denied the Veteran's claim of entitlement to service connection for basaloid left upper lung carcinoma, including as due to asbestos exposure, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. New and material evidence has been submitted since the final July 2003 RO rating decision, and the claim for entitlement to service connection for basaloid left upper lung carcinoma, including as due to asbestos exposure, is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matters on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time.

III. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By July 2003 rating decision, the RO denied service connection for basaloid carcinoma of the left upper lung, including as due to asbestos exposure, essentially based on findings that such disability was not shown in service or within the first year after service, and was not shown to be related to service or to asbestos exposure in service.  Thereafter, the Veteran did not appeal the July 2003 RO rating decision and it became final.

The evidence of record at the time of the July 2003 rating decision included service treatment records (STRs), service personnel records, VA treatment records, a VA examination report, and the Veteran's statements.  Service records were negative for any report of or finding of carcinoma of the lung.  VA treatment records showed that the Veteran was treated for basaloid carcinoma of the left upper lung in 2002 and 2003.  In addition, based on the Veteran's service records, the RO had conceded that the Veteran was exposed to asbestos in service, and thereafter granted service connection for residual s of vocal cord carcinoma due to asbestos exposure.

Evidence submitted subsequent to the July 2003 RO rating decision includes VA treatment records, VA examination reports, several medical excerpts from the Internet, and the Veteran's testimony and lay statements.

In his statements, the Veteran contended that he had been told by doctors that his throat cancer had moved to his left lung.  

On VA examination in May 2008, the examiner opined that the Veteran's lung carcinoma was not caused by or a result of vocal cord carcinoma because the pathology is different.

The Veteran submitted multiple excerpts from the Internet in support of his claim that his basaloid carcinoma of the left upper lung was related to asbestos exposure in service.  For example, in an excerpt from the Internet site Yahoo health, regarding lung cancer, it was noted that exposure to asbestos increased the risk for lung cancer.  Also, in an excerpt from the ATSDR (Agency for Toxic Substances and Disease Registry), it was noted that breathing asbestos can increased the risk of cancer in people, and that there were two types of cancer caused by exposure to asbestos:  lung cancer and mesothelioma.  Finally, in an excerpt from the National Cancer Institute, it was noted that studies had shown that exposure to asbestos may increase the risk of lung cancer.  

On VA examination in February 2010, the examiner opined that it was less likely as not that the Veteran's lung cancer was caused by asbestos while in the military service.  The examiner explained that the Veteran had left upper lobectomy performed in October 2000 due to a lung nodule discovered on screening, and the pathology report diagnosed the cancer as basaloid carcinoma of the lung.  The examiner noted that the pathologist commented that collagen markers suggested the origin as metastases from a basal cell of the skin and it was less likely that it was a primary basal cell of the lung.  The examiner also indicated that there was no mention of asbestos in screening, evaluation, or imaging, and no mention of mesothelioma, small cell or non-small cell cancers.  

The Board concludes that the evidence submitted since July 2003 is new, in that it has not been previously considered and is not cumulative.  This evidence is also material to the claim, as the Internet excerpts submitted by the Veteran, as well as the VA examination in 2010, address the issue of whether his basaloid carcinoma of the left upper lung may be related to asbestos exposure in service, and therefore do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether basaloid carcinoma of the left upper lung may be related to asbestos exposure in service.

A review of the June 2008 rating decision appears to show that the RO reopened the Veteran's claim for service connection for basaloid carcinoma of the left upper lung, and then considered the claim on the merits.  Assuming that the RO took that action, the Board agrees with the RO's conclusion that new and material evidence has been submitted since the July 2003 RO decision, and that the claim for service connection for basaloid carcinoma of the left upper lung, including as due to asbestos exposure, should be and is hereby reopened.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for basaloid carcinoma of the left upper lung; to this extent only the appeal is granted.


REMAND

The record reflects that in December 2008, VA made an initial request to the Social Security Administration (SSA) for the Veteran's records.  Received thereafter, from the SSA, were copies of VA treatment records dated in 2001 and 2001 - primarily pertaining to treatment the Veteran received for his vocal cord cancer.  It appears that no other records were received from SSA.  Then, in March 2010, the Veteran's attorney submitted a letter in which he indicated he was representing the Veteran in a claim for Social Security disability benefits.  Thus, although the SSA responded to VA's initial request for the Veteran's records in 2008, it appears that complete records for the Veteran were not submitted at that time, and that there may also now be additional records for the Veteran.  Since SSA records may contain information pertinent to the Veteran's claims currently on appeal, an attempt to secure such records must be made.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

As noted in the introduction, the Veteran's claim for service connection now encompasses any and all current lung disabilities.  Clemons v. Shinseki, supra.  Although the Veteran has specifically stated he is seeking entitlement to service connection for basaloid cancer of the left lung due to asbestos exposure in service, the record reflects he has been diagnosed with other lung disabilities, to include interstitial lung disease.  In that regard, the Board notes that a VA treatment record from the pulmonary clinic, dated in April 2003, showed an assessment that included "asbestos exposure - no evidence of asbestosis".  Nine days later, a VA treatment record titled "History and Physical" showed a diagnosis of interstitial lung disease.  VA has conceded the Veteran's exposure to asbestos during his naval service (and has granted service connection for vocal cord carcinoma due to asbestos exposure).  

Thus, at this point, the issue of service connection for a lung disability, other than basaloid cancer of the left lung, must be adjudicated and encompassed in a rating action.  In addition, the Veteran must be provided proper VCAA notice pertinent to the claim for service connection a lung disability, other than basaloid cancer of the left lung.  Finally, the Board concludes that the record contains sufficient evidence showing that the Veteran has a current lung disability, other than basaloid carcinoma of the left upper lung, and there is sufficient evidence of asbestos exposure.  The Board therefore finds that the Veteran has minimally met the criteria for a medical examination under the VCAA and that the evidentiary record does not contain sufficient medical evidence to make a decision on this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be provided a VA examination with opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper VCAA notice that specifically advises him regarding establishing service connection for a lung disability other than basaloid carcinoma of the left upper lung.  

2. Schedule the Veteran for an appropriate VA to determine the nature and probable etiology of any and all lung disabilities, other than basaloid carcinoma of the left upper lung, to specifically include whether any such lung disabilities are related to asbestos exposures.  The claims file must be provided to the examiner for review in conjunction with the examination.

a. The examiner should be made aware that the Veteran's exposure to asbestos during his naval service, from 1966 through 1968, has been established/conceded by VA.  The examiner should also request that the Veteran provide information regarding his documented smoking history.  

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current lung disability, other than basaloid carcinoma of the left upper lung, had its onset in service or is causally related to asbestos exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).

c. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

2. If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


